DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-9 are pending wherein claims 1, 3 and 6 are amended and claim 2 is canceled. 

Status of Previous Rejections
	The previous rejection of claims 6-9 under 35 U.S.C. 112(a), for enablement is withdrawn in view of the Applicant’s amendment to claim 6. The previous rejection of claims 6-9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to the recitation “and Lini has the same meaning as T0” in claim 6, the specification does provide support for this recitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (DE 10 2011 056560). 
In regard to claim 6, Vogt et al. (DE ‘560) discloses a method for manufacturing magnesium base alloys such as AZ31 (magnesium alloy comprising 2.5 to 3.5 wt.% aluminum and 0.60 to 1.40 wt.% zinc) including casting and then annealing at a temperature above 400⁰C for at least 1 hour [0027-0028]; rolling at a temperature in the range from 100 to 140⁰C; and then before the last rolling pass, the alloy would be subjected to a temperature in the range of 330 to 380⁰C for 5 minutes to 2 hours [0032-0033]. 
The Examiner notes that the temperatures and times of the processing steps disclosed by Vogt et al. (DE ‘560) overlaps that of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the 
With respect to the Rational Expressions 1-3, the Examiner notes that the Rational Expressions 2 and 3 depend on the relative thicknesses, which would be result-effective in achieving the desired amount of basal texture [0034]. MPEP 2144.05 II. Athe dditionally, the Examiner notes that the degree of roll bending would impact the strength of the magnesium alloy and |(σmat-σmg)| x σmg-1 would be an optimization of the material stress (strength) ([0006], [0014], and [0044]). MPEP 2144.05 II. 
In regard to claim 1, Vogt et al. (DE ‘560) discloses the same composition and a substantially similar process of making. Therefore, an average value of a texture intensity within a misorientation level of 30⁰ or less is 3 or less based on an [0001] orientation of a (0002) plane would be expected. MPEP 2112.01 I. 
	With respect to the recitation “a deviation of c/a values of a hexagonal close packed (HCP) crystal structure in the plate is 5 or less” in claim 1, Vogt et al. (DE ‘560) discloses the same composition and a substantially similar process of making. Therefore, a deviation of c/a values of a hexagonal close packed (HCP) crystal structure in the plate is 5 or less would be expected. MPEP 2112.01 I. 
	With respect to the recitation “a limited dome height (LDH) at room temperature is 10 mm or more” in claim 3, merely changing the dimension or shape of a prior art product would not patentably distinguish from that prior art product. MPEP 2144.04 (IV)(A) and MPEP 2144.04 (IV)(B). 
	With respect to the recitation “wherein a thickness is in a range of 0.4 to 2 mm” in claim 4, while Vogt et al. (‘DE ‘560) discloses a sheet [0006], merely changing the thickness of a prior art product would not patently distinguish from that prior art product. MPEP 2144.04 (IV)(A). 
	In regard to claim 5, the Examiner notes that the unfavorable basal texture, according to Vogt et al. (DE ‘560) can be reduced or prevented as far as possible and thus the cold formability can be increased [0010]. MPEP 2144.05 II. 

	In regard to claim 8, Vogt et al. (DE ‘560) discloses wherein the reduction would be in the range of 20 to 70% [0029]. 
	In regard to claim 9, Vogt et al. (DE ‘560) discloses an oil coating the magnesium alloy in order to prevent surface damage [0019]. Since Vogt et al. (DE ‘560) discloses multiple steps of rolling, an oil coating may be applied between steps of rolling [0006] and would read on the claim. 

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.
The Applicant primarily argues that Vogt et al. (DE ‘560) fails to teach or suggest a c/a value as set forth in claim 1 or any content related to a constraint member and not inherent in the composition or in general manufacturing steps. The Applicant further argues that as shown in the Examples and Comparative Examples in the detailed description of the present application, when a constraint member is not applied in the manufacturing process, or the range of Relational Expression 1 is not satisfied even when a restraining member is applied , a formed magnesium alloy plate does not come within the range of the c/a of amended claim 1 and Vogt et al. (DE ‘560) does not teach or suggest a deviation of c/a values in the plate is 5% or less as set forth in claim 1 or any claim dependent thereon nor does Vogt et al. (DE ‘560) teach or suggest at least the feature of a constraint member selected by following Relational Expression 1 to satisfy Relational Expressions 2 and 3 as set forth in independent claim 6 or any claim dependent thereon. 
In response, the Examiner notes that there is an intrinsic c/a and a c/a that results from working. Since it appears that STS304 for the constraint material may provide c/a deviation that may within 5% or outside of 5% according to Tables 1-4, it is unclear if the c/a is a only a result of the type of constraint member, the c/a deviation depends upon the composition, or something else entirely. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796